Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-17-2004

Major League Umpires v. Amer League
Precedential or Non-Precedential: Precedential

Docket No. 02-1103




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Major League Umpires v. Amer League" (2004). 2004 Decisions. Paper 953.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/953


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 PRECEDENTIAL             THE MAJOR LEAGUE UMPIRES
    UNITED STATES COURT OF                      ASSOCIATION
           APPEALS
     FOR THE THIRD CIRCUIT                                 v.

                                           THE AMERICAN LEAGUE OF
       Nos: 02-1103/1124/1276           PROFESSIONAL BASEBALL CLUBS;
         _______________                    THE NATIONAL LEAGUE
                                          OF PROFESSIONAL BASEBALL
  THE MAJOR LEAGUE UMPIRES                   CLUBS; OFFICE OF THE
        ASSOCIATION                       COMM ISSIONER OF BASEBALL

                  v.                            (D.C. No. 01-cv-02790)

   THE AMERICAN LEAGUE OF               OFFICE OF THE COMMISSIONER OF
PROFESSIONAL BASEBALL CLUBS;             BASEBALL; AMERICAN LEAGUE
   THE NATIONAL LEAGUE OF                 OF PROFESSIONAL BASEBALL
PROFESSIONAL BASEBALL CLUBS;             CLUBS; NATIONAL LEAGUE OF
OFFICE OF THE COMMISSIONER OF           PROFESSIONAL BASEBALL CLUBS
           BASEBALL
                                                           v.
       (D.C. No. 01-cv-02790)
                                            MAJOR LEAGUE UMPIRES
OFFICE OF THE COMMISSIONER OF            ASSOCIATION; WORLD UMPIRES
 BASEBALL; AMERICAN LEAGUE                      ASSOCIATION
  OF PROFESSIONAL BASEBALL
 CLUBS; NATIONAL LEAGUE OF                      (D.C. No. 01-cv-02816)
PROFESSIONAL BASEBALL CLUBS
                                        Office of the Commissioner of Baseball;
                  v.                    American League of Professional
                                        Baseball Clubs; National League of
    MAJOR LEAGUE UMPIRES                Professional Baseball Clubs
 ASSOCIATION; WORLD UMPIRES                           Appellants No. 02-1124
        ASSOCIATION                                 _______________

       (D.C. No. 01-cv-02816)

The Major League Umpires Association,
Appellant No. 02-1103
  THE MAJOR LEAGUE UMPIRES                Howard L. Ganz, Esquire
        ASSOCIATION                       Neil H. Abramson, Esquire (Argued)
         Appellant No. 02-1276            Daniel R. Halem
                                          Proskauer Rose LLP
                    v.                    1585 Broadway
                                          New York, New York 10036
   THE AMERICAN LEAGUE OF
PROFESSIONAL BASEBALL CLUBS;              Steven R. Wall, Esquire
   THE NATIONAL LEAGUE OF                 Michael S. Burkhardt, Esquire
PROFESSIONAL BASEBALL CLUBS;              Megan E. Shafer, Esquire
OFFICE OF THE COMMISSIONER OF             Morgan, Lewis & Bockius, LLP
           BASEBALL                       1701 Market Street
                                          Philadelphia, PA 19103
          ________________
                                          Counsel for Appellees/Cross-Appellants
 Appeal from the United States District
    Court for the Eastern District of
             Pennsylvania
 (D.C. Civil Action Nos. 01-cv-02790,                   OPINION
             01-cv-02816)

           District Judge:                ROTH, Circuit Judge:
      Honorable Harvey Bartle, III
                                                  This appeal involves a labor dispute
                                          between Major League Baseball and its
      Argued on December 9, 2002          umpires, the majority of whom resigned in
                                          protest over what they viewed as
Before: *BECKER, Chief Judge, ROTH        objectionable polic ies w hich th e
and SMITH, Circuit Judges                 Commissioner of Baseball sought to
__________________                        implement during the 1999 season.
      * Judge Becker’s term as Chief      Although all of the resigning umpires
Judge ended on May 4, 2003.               eventually attempted to rescind their letters
                                          of resignation, the events that followed left
   (Opinion filed: February 17, 2004)     a substantial number of them unemployed.
                                          The twenty-two unemployed umpires
Patrick C. Campbell, Jr., Esquire         subsequently filed grievances that were
(Argued)                                  submitted to an arbitrator.
Phillips & Campbell, P.C.
314 North Middletown Road                        The District Court confirmed the
Lima, PA 19037                            Arbitrator’s determination that the dispute
                                          fell within the scope of the arbitration
Counsel for Appellant/Cross Appellee      clause of the collective bargaining
agreement (CBA), and further confirmed              Commissioner’s Office. Specifically, the
the Arbitrator’s disposition of the                 MLUA believed that Commissioner Selig
grievances of nineteen of the umpires. In           was attempting to implement various new
their appeals, both sides challenge the             policies that violated the CBA between the
confirmation of the portions of the Award           MLUA and the Leagues. 1
unfavorable to them. In addition, the
Leagues contend that the dispute was not                   To resolve its disputes with the
arbitrable in the first instance. For the           Leagues, the MLUA attempted to force the
reasons stated below, we will affirm the            Leagues to negotiate with it over the
judgment of the District Court.                     proposed new policies by organizing a
                                                    mass resignation of its members. The
I. Factual Background                               MLUA apparently believed that, by
                                                    electing to pursue a mass resignation
The Major League Umpires Association                strategy as opposed to a strike or other
(MLUA or Association) represents                    form of work stoppage, it could avoid
umpires employed by both the American               violating the no-strike clause contained in
League of Professional Baseball Clubs and           the CBA 2 and force the Leagues to bargain
the National League of Professional
Baseball Clubs.       The American and                 1
National Leagues together comprise what                 These policies included proposals to
is commonly referred to as Major League             (1) evaluate the consistency of individual
Baseball (MLB). Each League has its own             umpires’ interpretation of the strike zone;
president, operates as a separate entity, and       (2) utilize a computerized “pitch
employs its own umpires. Generally                  simulator” to improve umpire training;
speaking, the Commissioner of Baseball              (3) use MLUA umpires to officiate an
broadly oversees the operation of the               exhibition game to be played in Cuba
Leagues and participates in decisions               without engaging in separate negotiations
affecting the game as a whole. However,             with the MLUA, as was purportedly the
control over the employment and                     traditional method of addressing issues
discipline of umpires has historically              surrounding exhibition games; and (4)
rested with the respective League                   enlist the aid of club general managers to
presidents.                                         “chart” pitches in an effort to determine
                                                    whether umpires were properly
          The dispute at issue arose during         interpreting the------------------ strike
the 1999 baseball season over what the              zone. The MLUA viewed these
MLUA perceived as an attempt by the                 proposals as violations of the existing
Commissioner of Baseball, Allan H.                  CBA.
“Bud” Selig, to strip the League presidents            2
                                                        The no-strike clause of Article XIX
of supervisory power over umpires and to
                                                    of the CBA states, in relevant part, that
c e n t r al i z e t ha t p o we r in th e
                                                    “the Association agrees that there shall

                                                3
because the voluntary resignation of its           addition, each of the fifty-seven resigning
members would trigger the Leagues’                 umpires executed a personal services
obligation to pay the resigning umpires            agreement with the newly created
approximately $15 million in severance             Professional Umpire Services, Inc. These
compensation. Fifty-seven of the MLUA’s            agreements stated, in relevant part, that the
sixty-eight members agreed to participate          umpire would render services “exclusively
in the mass resignation; twenty-three from         for the Corporation and/or for the Person
the American League and thirty-four from           with whom the Corporation agrees to
the National League. On July 15, 1999,             provide Umpire Services.”
each of the resigning umpires sent a letter
to his respective League president stating                Articles of incorporation were filed
that he resigned his position effective            for Professional Umpire Services on July
September 2, 1999. Umpires with more               9, 1999, but the company never
than ten years on the job also demanded            countersigned the personal services
severance pay due under the CBA as a               agreements or conducted any business. It
result of voluntary termination.3        In        appears the MLUA planned to use the
                                                   company as a means of providing the
                                                   Leagues with umpiring services in the
be no strike nor other concerted work              event that the labor dispute was not
stoppage during the period of this                 resolved by the time the resignations took
Agreement and further that it will use its         effect on September 2.
best efforts to cause each umpire
faithfully to carry out their obligations as               On July 22, Commissioner Selig
employees.”                                        met with American League President Gene
   3                                               Budig and National League President
    The relevant portion of each letter
                                                   Leon ard C oleman in Milwaukee,
stated as follows:
                                                   Wisconsin, in an effort to determine how
                                                   best to respond to the resignations. After
       Effective September 2,
                                                   some discussion, the Leagues decided not
       1999, I hereby resign from
                                                   to negotiate with the MLUA.
       my employment from the
       [American or National]
                                                         There are conflicting versions of
       League pursuant to Article
                                                   what transpired at this meeting. The
       VIII.D of the Basic
       Agreement between the
       American League of
       Professional Baseball                              Association dated January
       Clubs, the National League                         1, 1995. [W here
       of Professional Baseball                           applicable:] I hereby
       Clubs and the Major                                demand my voluntary
       League Umpires                                     termination pay.

                                               4
MLUA contends that there was no                   Pennsylvania seeking to establish the
immediate threat to the continuing                resigning umpires’ rights to termination
operation of MLB, as the resignations did         pay and benefits.
not become effective until several weeks
after the meeting. It further argues that                Through a combination of new
Commissioner Selig essentially forced the         hires and resignation rescissions, the
League presidents to begin hiring                 American League returned to full staff by
replacement umpires in an effort to               July 26.     In contrast, relatively few
manufacture a claim of detrimental                National League umpires had rescinded
reliance and to break the union. The              their resignations as of that date, and
Leagues counter that they viewed the mass         National League President Coleman hired
resignation strategy as a violation of the        five more replacement umpires. On July
CBA’s “no-strike” clause, and therefore           27, the remaining thirty-two National
began hiring replacement umpires to               League and six 5 American League umpires
ensure the continued operation of MLB             attempted to rescind their resignations en
during the upcoming League playoffs and           masse. However, because of the new hires
World Series.                                     and previous resignation rescissions, only
                                                  nineteen National League positions
       By the end of the day on July 22,          remained open. As stated above, all of the
the Leagues had hired a total of twenty           American League positions had been filled
replacement umpires (eight in the National        by that date
League and twelve in the American
League).4 As a result, it soon became clear              Because he had no positions left to
to MLUA members that the mass                     fill, American League President Budig
resignation strategy was a failure. Many          simply refused to allow any of the final six
began to rescind their letters of                 American League umpires to rescind their
resignation. Despite the capitulation of          resignations.6 National League President
some of its members, however, the MLUA
continued to exert pressure on the                   5
Leagues. On July 23, it filed a declaratory           The District Court listed the names of
judgment action in the Eastern District of        seven AL umpires who tried to rescind
                                                  on July 27, but the Arbitrator put the
                                                  number at six. Again, we have adopted
                                                  the Arbitrator’s number.
   4
    The District Court puts the number at
                                                     6
17 (8 in the NL and 9 in the AL).                      These umpires received a letter from
However, the Arbitrator found 12                  American League President Budig
replacements in the AL, and thus 20               stating, in relevant part:
overall. As the Arbitrator was the fact-
finder in this case, we have adopted his                 On July 15, 1999, I
number.                                                  received from your union,

                                              5
                            Coleman faced a more difficult situation,
                            as he was forced to determine which of the
                            remaining thirty-two National League
the Major League
                            umpires would be permitted to rescind
Umpires’
                            their resignations. In order to make this
Association, a letter
                            determination, he invoked Article VIII A
from you dated July
                            of the CBA, which provides in its second
14, 1999, resigning
                            paragraph that “[a]ll umpires shall be
from your
                            selected or retained in the discretion of the
employment as an
                            League Presidents on the basis of merit
umpire with the
                            and the skill of the umpire to perform to
American League. I
                            Major League standards.” Applying this
deeply regret that
                            provision at least in part, Coleman selected
you decided to take
                            nineteen umpires from the thirty-two and
part in this
                            permitted those nineteen to rescind their
concerted
                            letters of resignation. Coleman then
resignation plan
                            accepted the resignations of the remaining
instigated by the
                            thirteen National League umpires.
Major League
Umpires’
                                   By the end of this imbroglio,
Association.
                            twenty-two of the fifty-seven MLUA
However, you have
                            members who participated in the mass
left me with no
                            resignation scheme, nearly one-third of the
choice but to accept
                            Association’s total membership, were
your resignation and
                            unemployed (nine from the American
to fill the vacancy
that your resignation
has created along
with the other                             submitted by an
vacancies that were                        American League
created by this mass                       umpire that was not
resignation strategy.                      rescinded.
The hiring process
is now complete.                   Thank you for your service
The American                       to the American League
League has hired a                 and I personally wish you
permanent employee                 the best in your future
to fill the vacancy                endeavors.
created by your
resignation and each
resignation

                        6
League and thirteen from the National               proceedings, the Arbitrator issued his
League). All twenty-two of these umpires            Opinion and Award on M ay 11, 2001. The
filed grievances under the CBA.                     Arbitrator sustained the grievances and
                                                    ordered the reinstatement of two American
II. Procedural History                              League umpires (Coble and Kosc), and
                                                    seven National League umpires (Darling,
       The MLUA filed its Demand for                Hohn, Tata, Pulli, Poncino, West, and
Arbitration of the grievances on August             Vanover) with full back pay and benefits.
27, 1999. On August 30, the MLUA                    It denied the grievances of all of the
sought an injunction from the United                remaining American and National League
States District Court for the Eastern               umpires. Both sides subsequently filed
District of Pennsylvania to prevent the             actions in the Eastern District of
Leagues from dismissing the twenty-two              Pennsylvania seeking to vacate the
umpires whose resignations had been                 portions of the Award unfavorable to
accepted and were due to take effect on             them. In addition, the Leagues challenged
September 2. The District Court held a              the Arbitrator’s denial of their motion to
hearing on September 1. Following this              dismiss the dispute as non-arbitrable.
hearin g , the parties executed a
Memorandum of Understanding stating
that the MLUA would withdraw its                            The District Court held that the
complaint and that the parties would                Leagues had properly preserved their
submit the matter to an arbitrator. The             objection to arbitrability. It nevertheless
Memorandum of Understanding also                    confirmed the Arbitrator’s conclusion that
permitted either side to “raise in such             the dispute was arbitrable. As for the
arbitration whatever procedural and                 merits of the parties’ arguments, the
substantive arbitrability arguments . . . the       District Court confirmed the Arbitrator’s
parties may have.”                                  conclusion that the Leagues were entitled
                                                    to hire replacement umpires in reliance on
        In November 1999, the Leagues,              the letters of resignation submitted by the
contending that the dispute at issue did not        grievants, as well as confirming his
fall within the scope of the CBA’s                  determination that American League
arbitration provision, moved to dismiss the         President Budig was not required to accept
grievances. The Arbitrator denied this              the six resignation rescissions submitted
motion on November 26, 1999. Both sides             on July 27 in view of the fact that the
were represented by counsel during the              American League was fully staffed by that
arbitration proceedings, which included             date.
seventeen days of testimony over the
course of approximately one year.                          The District Court further
                                                    confirmed the Arbitrator’s application of
       Following     completion     of   the        the Article VIII “merit and skill” criteria to

                                                7
the determinations made with respect to all          III. Jurisdiction and Standard of
but three of the National League umpires,          Review
and his decision, following this
application, to require the National League                The District Court reviewed the
to reinstate seven umpires (Darling, Hohn,         Arbitrator’s Award pursuant to § 301 of
Tata, Pulli, Poncino, West, and Vanover)           the Labor Management Relations Act of
who satisfied this criteria despite the fact       1947, 29 U.S.C. § 185.            We have
that all National League positions had             jurisdiction over the parties’ cross-appeals
been filled. Finally, the District Court           of the District Court’s final order pursuant
confirmed the Arbitrator’s conclusion that         to 28 U.S.C. § 1291. Our review of the
three additional National League umpires           District Court’s ruling is plenary, and we
(Davidson, Gregg, and Hallion) need not            apply the same test applied by the District
be reinstated because they failed to satisfy       Court. Pennsylvania Power Co. v. Local
the Article VIII merit and skill criteria.7        Union No. 272 of the Int’l Bhd. of Elec.
On appeal, both sides contend that the             Workers, AFL-CIO (Pennsylvania Power
District Court erred in confirming the             II), 276 F.3d 174, 178 (3d Cir. 2001).
portions of the Award unfavorable to
them. Additionally, the Leagues assert                           IV. Discussion
that the dispute at issue does not fall
within the scope of the CBA’s arbitration          A.    Scope of Judicial Review            of
provision so that it was not arbitrable in         Arbitration Awards
the first instance.
                                                            We begin our analysis by
                                                   examining the general legal principles
                                                   governing federal courts’ review of
                                                   arbitration awards. The first step in any
                                                   such review involves an examination of
                                                   the sources of the arbitrator’s authority.
   7                                               See Matteson v. Ryder System, Inc., 99
     The District Court also confirmed the
                                                   F.3d 108, 112 (3d Cir. 1996) (“Under the
Award as to two American League
                                                   Federal Arbitration Act, a district court
umpires (Coble and Kosc) and vacated
                                                   may vacate an arbitration award if, inter
the portion of the Award that upheld the
                                                   alia, ‘the arbitrators exceeded their powers,
National League’s discharge of three
                                                   or so imperfectly executed them that a
other umpires (Nauert, Dreckman, and
                                                   mutual, final, and definite award upon the
Holbrook) with less than five years’
                                                   subject matter submitted was not made.’”)
experience. All five initially appealed
                                                   (quoting 9 U.S.C. § 10(a)(4)). Simply
this ruling, but have since settled their
                                                   stated, “an arbitrator may not venture
dispute. Thus, their claims are no longer
                                                   beyond the bounds of his or her authority,”
before us, and we do not address them
                                                   which is defined not only by the terms of
here.

                                               8
the CBA, but also by the scope of the                         review the arbitrator’s
issues submitted by the parties. Id. Thus,                    decision on the merits
“[i]t is the responsibility of the arbitrator in              despite allegations that the
the first instance to interpret the scope of                  decision rests on factual
the parties’ submission, but it is within the                 errors or misinterprets the
courts’ province to review an arbitrator’s                    parties’ agreement . . . .
interpretation.” Id. at 113.                                  When an arbitrator resolves
                                                              disputes regard ing th e
           In conducting this review, “‘the                   application of a contract,
deference that is accorded to an                              and no dishonesty is alleged,
arbitrator’s interpretation of the collective                 the      arbitrator’s
bargaining agreement should also be                           ‘improvident, even silly,
accorded to an arbitrator’s interpretation of                 factf indin g ’ d o e s n ot
the issue submitted.’” Id. (quoting Mobil                     provide a basis for a
Oil Corp. v. Independent Oil Workers                          reviewing court to refuse to
Union, 679 F.2d 299, 302 (3d Cir. 1982)).                     enforce the award.
This is so because (1) “a more searching
judicial review of submissions . . . would             Major League Baseball Players Ass’n v.
undermine the congressional policy of                  Garvey, 532 U.S. 504, 509 (2001) (internal
promoting speedy, efficie nt, and                      citations and quotations omitted). We
i n e x p e n s iv e resolu t i o n o f l a b or       should uphold an arbitration award that
grievances”; (2) “interpretation of a                  “draws its essence from the collective
submission must often occur in the context             bargaining agreement” because “the
of the collective bargaining agreement                 parties to the collective bargaining
itself ,” thereby result i n g in an                   agreement ‘bargained for’ a procedure in
in c o n si stency if the arbitrator ’ s               which an arbitrator would interpret the
interpretation of the CBA receives                     agreement.” National Ass’n of Letter
deference but his or her determination of              Carriers, AFL-CIO v. United States Postal
the scope of the submission does not; and              Serv., 272 F.3d 182, 185 (3d Cir. 2001)
(3) “requiring courts to engage in a close             (noting that a court should uphold an
examination of the submissions to                      arbitration award) (citing Eastern Assoc.
arbitrators would put a considerable strain            Coal Corp. v. United Mine Workers, 531
on judicial resources.” Id. (citing Mobil              U.S. 57, 62 (2000)); United Indus.
Oil, 679 F.2d at 302).                                 Workers v. Gov’t of the V.I., 987 F.2d
162, 170 (3d Cir. 1993) (holding that a
        Our role in reviewing the outcome              court may not “overrule an arbitration
of the arbitration proceedings is not to               decision because it finds an error of law”);
correct factual or legal errors made by an             Tanoma Mining Co. v. Local Union No.
arbitrator.                                            1269, United Mine Workers of Am., 896
        Courts are not authorized to                   F.2d 745, 747 (3d Cir. 1990) (noting that,

                                                   9
because “the parties have bargained for the             as the [arbitration] panel did and
arbitrator’s decision, ‘it is the arbitrator’s          reexamine the evidence under the guise of
view of the facts and of the meaning of the             determining whether the arbitrators
contract that they have agreed to accept.               exceeded their powers.”).         Rather,
An award may fairly be said to “draw[] its              arbitration awards enjoy a strong
essence from the bargaining agreement if                presumption of correctness that may be
the interpretation can in any rational way              overcome only in certain limited
be derived from the agreement, viewed in                circumstances, as described above.
light of its language, its context, and any
other indicia of the parties’ intention.”                     With this standard in mind, we turn
United Transportation Union Local 1589,                 now to the specific claims at issue here.
51 F.3d at 379-80 (internal quotations
omitted).                                               B. Arbitrability

        Moreover, an award may be vacated                         In addressing the threshold question
if the arbitrator demonstrates manifest                 of arbitrability, we first must determine
disregard for the CBA. See Newark                       whether the CBA empowers the Arbitrator
Morning Ledger Co. v. Newark                            to settle questions of substantive
Typographical Union Local, 797 F.2d 162,                arbitrability, i.e., “whether a particular
165 (3d Cir. 1986). Manifest disregard for              dispute is subject to the parties’
the CBA is established when the                         contractual arbitration provision(s).” Bell
arbitrator’s award is “‘totally unsupported             A t l a n t i c -P e n n s y lv a n i a , I n c . v .
by principles of contract construction.’”               Communications Workers of Am., 164
Exxon Shipping Co. v. Exxon Seamen’s                    F.3d 197, 201 (3d Cir. 1999). As we have
Union, 993 F.2d 357, 360 (3d Cir. 1993)                 previously held, “[a]bsent a clear
(quoting News Am. Publications v.                       expression to the contrary in the parties’
Newark Typographical Union, Local 103,                  c ontr a ct, subs tanti ve arb itrability
918 F.2d 21, 24 (3d Cir. 1990)).                        determinations are to be made by a court
                                                        and not an arbitrator.” Id. at 200.
        In reviewing an arbitration award,              Therefore, contract language submitting
courts “do not sit to hear claims of factual            the issue of arbitrability to the arbitrator
or legal error by an arbitrator as an                   “must be clear and unmistakable.”
appellate court does in reviewing decisions             PaineWebber Inc. v. Hofmann, 984 F.2d
of lower courts.” Tanoma Mining Co., 896                1372, 1379 n.4 (3d Cir. 1993).
F.2d at 747 (citing United Paperworkers
Int’l Union v. Misco, 484 U.S. 29, 37-38                      Here, however, the Leagues
(1987)); see also Mutual Fire, Marine &                 conceded before the District Court that the
Inland Ins. Co. v. Norad Reinsurance Co.,               issue of arbitrability was properly
868 F.2d 52, 56 (3d Cir. 1989) (concluding
that “[i]t is not this Court’s role . . . to sit

                                                   10
submitted to the Arbitrator. 8 We do not         therefore have to decide whether it was
                                                 proper for the Arbitrator to determine
                                                 arbitrability, merely whether he ignored
   8                                             the plain language of the CBA in his
      In response to the District Court’s
                                                 determination of arbitrability.          See
query about its standard of review of the
                                                 National Ass’n of Letter Carriers, 272 F.3d
arbitrator’s decision on arbitrability,
                                                 at 186. In doing so, we are obliged to give
counsel for the Major Leagues
                                                 that decision “the same deference due an
responded:
                                                 arbitrator’s decision on the merits.”
                                                 United Indus. Workers, 987 F.2d at 167.
       MR. GANZ: If there is no
                                                 Thus, the Arbitrator’s determination of
       rational – there has to be a
                                                 arbitrability must be affirmed “as long as it
       rational basis for the
                                                 ‘draws its essence’ from the collective
       arbitrator’s determination,
                                                 bargaining agreement.”        Pennsylvania
       that he had authority, and
                                                 Power Co. v. Local Union # 272 of the
       that basis must draw its
                                                 Int’l Bhd. of Elec. Workers, AFL-CIO,
       essence from the collective
                                                 886 F.2d 46, 48 (3d Cir. 1989). As noted
       bargaining agreement.
                                                 above, this requires only that the
                                                 Arbitrator’s interpretation of the CBA be
       THE COURT: Okay. So
                                                 rationally “derived from the agreement,
       there has to be a rational
                                                 viewed in light of its language, its context,
       basis for the arbitrator’s
                                                 and any other indicia of the parties
       decision that this matter
                                                 intention.” United Transportation Union
       was subject to arbitration.
                                                 Local 1589, 51 F.3d at 380 (citations and
                                                 internal quotations omitted).
       MR. GANZ: Correct,
       Your Honor.
                                                         In presenting the issue to the
                                                 Arbitrator in their motion to dismiss, the
       THE COURT: Okay. So it
                                                 Leagues contended that the dispute was
       isn’t just my reading of the
                                                 not arbitrable because Article VIII of the
       agreement, I have to give
                                                 CBA gives the League Presidents the
       deference to the arbitrator
                                                 authority, following a hearing, to issue a
       to that extent?
                                                 “final and binding” decision regarding the
                                                 termination of an umpire.9 The MLUA on
       MR. GANZ: That’s
       correct. It was for the
       arbitrator in the first                   27, 2001, at pp. 17-18.
       instance, certainly, and you
                                                    9
       to review that. . . .                         Article VIII provides in relevant part
                                                 in Section A, Tenure:
Transcript of Oral Argument, November

                                            11
the other hand maintained that the dispute        fell within the broad scope of the general
                                                  arbitration provision contained in Article
                                                  XV of the CBA.10
       [1] In the event an umpire
                                                          Following his review of the text of
       with five or more years of
                                                  Articles VIII and XV, the Arbitrator
       service is discharged by a
                                                  denied the Leagues’ motion to dismiss,
       League President, the
                                                  ruling instead that, although the first
       umpire and the
                                                  paragraph of Article VIII A vested
       representative of the
                                                  substantial authority in the League
       Association shall be
                                                  presidents regarding the termination of
       entitled to an explanation
                                                  umpires, the second paragraph placed two
       of the reasons for his
                                                  specific limitations on that authority. First,
       discharge and the umpire
                                                  this “substantial authority” was “limited to
       shall be entitled at his
                                                  issues concerning the ‘merit and skill of
       request to hearing before
                                                  the umpire to perform to Major League
       the League President at
                                                  standards’,” and, second, it had to be
       which time the discharge
                                                  exercised without “discrimination or
       shall be subject to full
       review and re-examination
       by the League president.
                                                     10
       The decision of the League                         Article XV provides, in relevant
       President after such                       part:
       hearing shall be final and
       binding.                                             In the event of a dispute
                                                            concerning a claimed
       [2] All umpires shall be                             violation of the provisions
       selected or retained in the                          of this Agreement by either
       discretion of the League                             party thereto the matter
       Presidents on the basis of                           shall be referred to the
       merit and the skill of the                           League President involved
       umpire to perform to Major                           and a representative of the
       League standards. With                               Association; and if an
       respect to all such members                          agreement is not reached
       of the regular staff, there                          by these two individuals
       shall be no discrimination                           within ten days the matter
       or recrimination on the part                         shall be referred to an
       of any party to this                                 arbitrator mutually agreed
       Agreement.                                           upon as sole neutral
                                                            arbitrator to finally
(paragraph numbering added).                                determine the matter.

                                             12
recrimination.”        In view of this               of Article VIII makes no mention of
determination, the Arbitrator concluded              arbitration or of Article XV, the Arbitrator
that, “to the extent that the Presidents             should have concluded that there was no
terminated or accepted the resignations of           agreement to arbitrate the dispute at issue
the 22 umpire grievants, as the case may             here.
be, the issue of whether this decision was
an abuse of discretion or was performed in                   We have reviewed the applicable
a discriminatory or recriminatory manner,            provisions of the CBA in light of the
is subject to arbitration.”          Rulings         arguments of the parties and see no basis
Concerning Employer’s Motion to Dismiss              for vacating the Arbitrator’s finding of
et al. (Rulings) at 3. In confirming the             arbitrability. Although we may question
Arbitrator’s decision, the District Court            the clarity of the Arbitrator’s ruling with
held that, “because the parties contracted           respect to this issue, we do not conclude
to arbitrate disputes concerning any                 from the record before us that the
‘claimed violation’ of the Agreement, and            Arbitrator considered the issue before him
because the current dispute concerning the           to be a simple Article VIII termination of
selection or retention of umpires is such a          the umpires. Rather, in rejecting the
‘claimed violation,’ the arbitrator properly         Leagues’ motion to dismiss, the Arbitrator
exercised jurisdiction.” Major League                found the arbitrable issue to be one
Umpires Ass’n v. American League of                  involving a determination of relative
Professional Baseball Clubs, No. 01-2790,            “merit and skill” and as well as the
slip op. at 12 (E.D.Pa . Dec. 13, 2001).             possible abuse of discretion or exercise of
                                                     discriminatory or recriminatory animus in
        On appeal, the Leagues contend               the respective League Presid ents’
that the issue sought to be arbitrated by the        decisions regarding the “terminat[ion] or
MLUA was whether the Leagues violated                accept[ance] [of] the resignations of the 22
the CBA by “terminating” the twenty-two              umpire grievants.” Rulings at 3. The
umpires in question. They further assert             reference by the Arbitrator to “merit and
that the CBA does not provide for                    skill” and to “disc rim inato ry or
arbitration of this issue, and that it               recriminatory animus” brings us down to
therefore is not arbitrable. Instead, they           the second paragraph of Section A of
argue that, in order to be arbitrable, a             Article VIII. It is, however, the first
dispute must “concern[] a claimed                    paragraph of the Section A that speaks of
violation of the provisions of th[e]                 “final and binding” review by the League
[CBA].” (quoting Article XV of the CBA).             President of umpire discharges.
The Leagues urged that Articles VIII and
XV contain two mutually exclusive                           From the foregoing, we conclude
dispute resolution mechanisms; because               that the Arbitrator’s initial finding of
the MLUA relied primarily upon Article               arbitrability was premised on alleged
VIII and the dispute resolution provision            violations of the CBA, involving selection

                                                13
of umpire candidates which selection did              consideration of the arbitrability issue in
not involve merit and skill, and further              the Arbitrator’s Award. The Arbitrator
premised on the Arbitrator’s determination            quoted Article XV, the CBA’s general
that he must consider whether there had               dispute resolution provision, for the
been discriminatory or recriminatory                  proposition that “[t]he dispute resolution
animus. He determined that such types of              language of the agreement gives me the
violations did not fall under the limited             jurisdiction to resolve disputes concerning
review provision of the first paragraph of            ‘claimed violations of the provisions of
Article VIII A. By default, then they                 this agreement,’”and then noted that,
would fall within the broad scope of the              “[w]hile there may be conflicting views
general dispute resolution mechanism                  concerning the propriety of the actions
contained in Article XV. Thus, the                    taken by both sides in this case, the sole
Arbitrator’s finding of arbitrability was not         question in this case concerns whether the
conditioned upon a finding that the reasons           actions taken were appropriate under the
for the terminations required explanation             terms of the collective bargaining
prior to the exercise of the final and                agreement.” Opinion and Award at 71. In
binding review of the League Presidents,              this reference to the “terms” of the CBA,
as provided for in the first paragraph of             the conclusion is evident that the
Article VIII A. The review required from              Arbitrator is considering not just the
the nature of the alleged violations would            League Presidents’ discharge review
encompass more than the “explanation of               authority of the first paragraph of Article
the reasons for . . . discharge” set out there        VIII A but also the “no discrimination or
and would therefore expand beyond the                 recrimination” language of the second
bounds of the “final and binding” authority           paragraph. From this it follows that the
of the League Presidents provided for in              Arbitrator rationally determined that his
that first paragraph. In sum, we conclude             consideration of whether there had been a
that the Arbitrator did not ignore the plain          violation of the CBA extended beyond a
language of the CBA, see National Ass’n               review of the reasons for discharge of an
of Letter Carriers, 272 F.3d at 186, or               umpire by the League President as set out
demonstrate manifest disregard for the                in the first paragraph of Article VIII A.
CBA, see Newark Morning Ledger Co.,
797 F.2d at 165, when he determined that                     We find further reinforcement of
violations of the provisions of the second            this conclusion in the fact that the
paragraph of Article VIII A were covered              Arbitrator, in his Award, determined that
by the arbitrability provisions of Article            the grievant umpires had resigned their
XV rather than by the specific review of              positions, rather than having been
discharges provided for in the preceding              terminated. For this reason, the Arbitrator
first paragraph of Article VIII A.                    concluded that the “limitations” for
                                                      terminated umpires found in Article VIII
       This conclusion is reinforced by the           A did not apply. We presume that in

                                                 14
referring to the “limitations” for                           Turning then to the merits of the
terminated umpires of Article VIII A and              underlying dispute, we begin with the
their inapplicability to the case before him,         Arbitrator’s conclusion that the actions of
the Arbitrator had in mind Article VIII A’s           the umpires amounted to actual
“final and binding” review of umpire                  resignations, as opposed to a mere threat
discharges by League Presidents, found in             or notification of future resignations, so
the first paragraph.                                  that the Leagues acted properly in hiring
                                                      replacements. The MLUA challenges this
        As noted above, an arb itrator’s              determination, contending that this ruling
finding of arbitrability draws its essence            amounted to manifest disregard of the law,
from the CBA if it can be rationally                  was not supported by the record, and failed
“derived from the agreement, viewed in                to draw its essence from the CBA. The
light of its language, its context, and any           MLUA urges that, because no umpire
other indicia of the parties’ intention.”             actually relinquished his position prior to
United Transportation Union Local 1589,               September 2, no umpire can be said to
51 F.3d at 379-80 (internal quotations                have “resigned.”      Thus, because the
omitted). Here, the Arbitrator’s denial of            umpires did not resign, the Leagues’
the Leagues’ motion to dismiss was based              refusal to accept the umpires’ rescissions
on a determination that the question                  of their resignations amounted to a
whether there had been an abuse of                    discharge in violation of the CBA. The
discretion and discrimination and                     MLUA further claims that there is no
retaliation was not constrained by the                evidence in the record to support the
limitations of the first paragraph of Article         Leagues’ claims of detrimental reliance.
VIII A.       We conclude that such a
determination can rationally be derived                      In response, the Leagues justify
from the CBA.                                         their decision to begin hiring replacement
                                                      umpires for the following reasons: (1) the
       Whether, if faced with the initial             inclusion of the phrase “I hereby resign my
determination, we would have come to the              employment” in each of the resignation
same decision is immaterial. There is no              letters at issue; (2) the demand for
basis from which to conclude that the                 “voluntary termination pay” by each
Arbitrator’s finding of arbitrability fails to        umpire with more than ten years’ service;
draw its essence from the CBA, as it may              (3) MLUA General Counsel Richard
logically be derived from the text of that            Phillips’ statements to the media, which
agreement. See Matteson, 99 F.3d at 113.              unequivocally indicated that the MLUA
Thus, we will affirm the District Court’s             members had resigned and would not
confirmation of the Award with respect to
arbitrability.

C. Detrimental Reliance

                                                 15
rescind their resignations;11 (4) the               Leagues were justified          in   hiring
execution by each resigning umpire of an            replacement umpires.
employment contract with Professional
Umpire Services, Inc.; and (5) the filing by                We have reviewed the record below
the MLUA of an action in the Eastern                and find no basis for disturbing the award
District of Pennsylvania seeking to                 with respect to this issue. Under the
establish the Leagues’ obligation to make           standards of review of arbitration
the severance payments required by the              decisions set out above in Part IV A, the
CBA in the event of voluntary termination.          Arbitrator’s conclusion that the umpires
The Leagues assert that on this record the          resigned and that the Leagues were
Arbitrator properly determined that the             justified in hiring replacement umpires is
                                                    well supported by the facts of record and
                                                    for that reason there is no basis for
   11                                               reversing it. See Tanoma Mining Co., 896
     The following exchange between
                                                    F.2d at 748. Simply put, the Arbitrator
Phillips and an interviewer from the
                                                    considered the MLUA’s arguments and,
television sports channel “ESPN”
                                                    based on the facts and his interpretation of
provides an example of such statements:
                                                    the CBA and applicable law, found that
                                                    the letters constituted resignations rather
        Phillips:      There’s not a
                                                    than notices of intent to resign. He
threat to resign. They have resigned;
                                                    therefore concluded that the Leagues acted
they have formally resigned their
                                                    appropriately by hiring replacements in
positions. It’s not a threat. And they
                                                    reliance upon these representations.
have all signed contracts with a
professional services corporation. And,
                                                            The District Court found that this
the first thing that they will do is they
                                                    conclusion “was not a manifest error of
will receive the in excess of $15 million
                                                    law.” Slip op. at 13. We agree. As noted
in severance that baseball owes them.
                                                    above, because “the parties have bargained
                                                    for the arbitrator’s decision, it is the
       Interviewer: Can the
                                                    arbitrator’s view of the facts and of the
resignations be rescinded, and - - -
                                                    meaning of the contract that they have
                                                    agreed to accept.” Tanoma Mining Co.,
        Phillips:    No.
896 F.2d at 747 (internal quotation
                                                    omitted). Thus, we will affirm the District
       Interviewer: Can there be
                                                    Court’s confirmation of the Award with
peace between the umpires and major
                                                    respect to this issue.
league baseball achieved over the next
couple of weeks in some kind of
negotiation?

        Phillips:    No.

                                               16
D.    The Arbitrator’s Application of               current “merit and skill” language was
Article VIII’s “Merit and Skill” Criteria           inserted into the CBA as a result of the
                                                    1979 incident for the express purpose of
        The MLUA next challenges the                preventing the Leagues from trimming the
Arbitrator’s determination concerning the           umpire ranks by taking action against
standards that National League President            those who participate in work stoppages.
Coleman was required to apply in making
his staffing decisions following the                        In light of the history of the merit
rescission of the remaining resignations on         and skill provision, and because National
July 27. Specifically, in accordance with           League President Coleman admitted
the MLUA’s position that the letters                during his testimony before the Arbitrator
constituted notices of intent to resign             that he never applied the merit and skill
rather than actual resignations, the MLUA           criteria to either those umpires who never
contends that the combination of new hires          resigned or those newly hired, the MLUA
and resignation rescissions resulted in a           argues that his actions violated the plain
situation in which the National League              language of the CBA. Further, because
was overstaffed and National League                 American League President Budig never
President Coleman, in determining whom              applied the merit and skill criteria in the
to retain, should have compared the “merit          first instance, the Association asserts that
and skill” of the rescinding umpires not            he too violated the CBA and that the
only as between those umpires but also as           Award, which the MLUA contends
to the “merit and skill” of the new hires           effectively allows each League to employ
and that of those umpires who had never             a different decision-making process, fails
resigned. The MLUA urges that the                   to draw its essence from the CBA.
Arbitrator’s countenance of Coleman’s
failure to do so results in a decision which                We again reject the MLUA’s
fails to draw its essence from the CBA.             arguments. As a preliminary matter, in
                                                    view of the unequivocal no-strike clause
       In support of this argument, the             contained in the CBA, we find troubling
MLUA analogizes the present situation to            the assertion that the merit and skill
the one that existed in 1979 when its               criteria was inserted in order to protect
members refused to execute their                    striking umpires. Indeed, if we were to
individual employment contracts at the              read Article XIX of the CBA as
beginning of the baseball season despite            prohibiting strikes while Article VIII
the existence of a no-strike clause. There,         nevertheless protects striking umpires, we
the striking umpires were permitted to              would have a very tortured interpretation
return to work once the situation was               of the contract.
resolved. This resulted in overstaffing, as
replacement umpires had been hired in the                 Moreover, even if there were some
meantime. The MLUA claims that the                  arguable merit to the M LUA’s attempt to

                                               17
analogize this situation to the job action               Arbitrator sustain ed so me o f the
taken by its members in 1979, the                        grievances and denied others. He ordered
Arbitrator rejected its argument with                    the reinstatement of National League
respect to this issue. See Opinion and                   Umpires Darling, Hohn, Poncino, Pulli,
Award at 88-89. Instead, he found that,                  Tata, West, and Vanover (the Darling
unlike the situation that existed in 1979,               Group), but denied the grievances and
the 1999 work stoppage at issue here                     upheld Coleman’s acceptance of the
involved: (1) the actual severing of the                 resignations of Umpires Davidson, Gregg,
em p l o y m e n t r e l a ti o n s h ip thr ough        and Hallion, (the Davidson Group), as well
resignation; (2) the hiring of permanent                 as Umpires Nauert, Dreckman, and
replacements; and (3) no decision by the                 Holbrook (the Nauert Group).          The
League presidents to increase the size of                Leagues now contend that the District
their respective umpire staffs. Id. This                 Court erred in confirming the Arbitrator’s
conclusion does not constitute a manifest                construction and application of Article
disregard for either the CBA or the                      VIII in making these determinations.
applicable law. See Neward Morning
Ledger, Co., 797 F.2d at 165. Thus, we                           Because Coleman elected not to
see no basis for disturbing the District                 exercise his discretion to increase the size
Court’s confirmation of this aspect of the               of the National League staff, he was forced
Award.                                                   to find a method to determine which
                                                         nineteen umpires would be permitted to
E. The Arbitrator’s Resolution of the                    rescind their resignations and which
Claims of Individual Umpires                             thirteen would have their resignations
                                                         accepted. In so doing, he sought input
       As discussed above, by the time the               from the MLUA’s counsel, who simply
remaining thirty-two National League                     insisted that all decisions be made on the
umpires attempted to rescind their                       basis of seniority, which would have
resignations on July 27, National League                 guaranteed that all resigning MLUA
President Coleman, through new hires and                 members would be rehired and the new
prior resignation rescissions, had already               replacement umpires released. Coleman
filled nineteen of the thirty-two vacant                 rejected this suggestion.
positions.     Because of the limited
vacancies, he had to accept the                                Without any other guidance for
resignations of thirteen of the National                 making such determinations, Coleman
League umpires. He chose to accept the                   decided to use the merit and skill criteria
resignations of the following umpires:                   from Article VIII A of the CBA to select
Darling, Hohn, Poncino, Pulli, West, Tata,
Vanover, Davidson, Gregg, Hallion,
Nauert, Dreckman, and Holbrook, all of
whom filed grievances. In his Award, the

                                                    18
which resignation rescissions to accept. 12         ruling on the Darling Group was the
                                                    Arbitrator’s belief that Coleman’s decision
         As stated above, in applying this          to reject their rescissions was based solely
merit and skill provision to the thirty-two         on the number of available positions, not
National League umpires who attempted to            on merit or skill, and that this ran afoul of
rescind their resignations on July 27,              the terms of Article VIII. Although the
C o l e m a n accepted only nineteen                Arbitrator concluded that the League
rescissions. The thirteen National League           President had substantial discretion in
umpires not permitted to rescind fell into          employment decisions regarding the tenure
either the Darling, Davidson, or Nauert             of umpires, he found that Article VIII
Groups.                                             limited this discretion by requiring the
                                                    League President’s decision to be based on
        With respect to the Darling and             the “merit and skill” to perform to Major
Nauert Groups, Coleman refused to allow             League standards.           The Arbitrator
them to rescind their resignations because          therefore concluded that the discretion
of the limited number of unfilled positions.        exercised by the League presidents “is not
However, in refusing to allow the                   limitless,” and that such decisions “must
Davidson Group to rescind their                     be one[s] that can be reasonably articulated
resignations, Coleman articulated various           and related to issues of merit and skill and
reasons why he believed each member of              not arbitrary or capricious.” Opinion and
the group lacked the merit and skill                Award at 90. The Arbitrator therefore
necessary to perform to Major League                concluded:
standards.
                                                           In     reviewing      these
       After reviewing Coleman’s                           explanations in light of the
decisions to refuse reinstatement, the                     broad discretion given to
Arbitrator upheld him on the Davidson and                  League Presidents, it is this
Nauert groups but reversed Coleman’s                       Arbitrator’s view that Mr.
refusal to rescind the Darling Group’s                     Coleman must articulate an
resignations. The primary basis for the                    explanation that has some
                                                           relationship to the merit and
                                                           skill of that Umpire as well
   12                                                      as the other factors that he
      The relevant language in Article
                                                           considered. If Mr. Coleman
VIII A, paragraph 2, is “[a]ll umpires
                                                           was unable to articulate a
shall be selected or retained in the
                                                           basis, then I must conclude
discretion of the League Presidents on
                                                           that he abused his
the basis of merit and the skill of the
                                                           discretion.      The mere
umpire to perform to Major League
                                                           statement that he had to find
standards.” See footnote 9 for the full
                                                           the “numbers” required to
text of Article VIII A.

                                               19
       fill the positions is an                     his authority and failed to draw its essence
       arbitrary consideration and                  from the CBA. Simply stated, they allege
       must be overruled.                           the Arbitrator impermissibly created his
                                                    own standard of review for merit and skill
Id. (footnote omitted).                             determinations out of whole cloth. In
                                                    response, the MLUA contends that a
        However, the Arbitrator upheld              reviewing court should look only to the
Coleman’s decision to refuse to allow the           Arbitrator’s Award, and not his reasoning,
Davidson Group to rescind because                   in determining whether it draws its essence
Coleman articulated a merit- or skill-              from the CBA.
related basis for the refusal. Finally, the
Arbitrator concluded that the members of                     In reviewing this portion of the
the Nauert Group did not have more than             Award, the District Court noted its concern
five years experience and thus were not             over the Arbitrator’s determination with
entitled to the limited protections offered         respect to this issue.          The court
by Article VIII. Opinion and Award at 93-           nevertheless, citing Steelworkers v.
94.                                                 Enterprise Wheel & Car Corp., 363 U.S.
593, 597 (1960), and ARCO-Polymers,
        The Leagues challenge the                   Inc. v. Local 8-74, 671 F.2d 752, 756 (3d
Arbitrator’s interpretation and application         Cir. 1982), confirmed this portion of the
of Article VIII. Specifically, the Leagues          Award because the court believed binding
contend that the Arbitrator exceeded his            precedent prevented it from vacating an
authority and that the Award failed to draw         award simply because of the existence of
its essence from the CBA in two respects.           ambiguity in the Arbitrator’s reasoning.
First, they read the Award as concluding            Although the court noted the confusing
that Article VIII is applicable only in             nature of the Award, it ultimately
situations involving the selection or               concluded that the Arbitrator “did interpret
retention of umpires. They also read the            the Agreement and did manifest fidelity to
Award as holding that the umpires at issue          his proper role as to the National League
in this case voluntarily resigned and were          umpires to whom he applied the merit and
not entitled to the protections afforded by         skill standard of Article VIII A. Slip op. at
Article VIII.      The Leagues therefore            17. The District Court further noted that,
contend that the Arbitrator’s application of        because it believed the Arbitrator had
the Article VIII merit and skill criteria           reached the proper conclusion, the
results in a logical inconsistency.                 reasoning which provided the basis for its
                                                    conclusion was irrelevant.
       Second, the Leagues assert that the
arbitrary and capricious standard of review               We are in accord with the District
applied by the Arbitrator to Coleman’s              Court’s conclusion that it may not vacate
merit and skill determinations exceeded             an award based solely on an ambiguity in

                                               20
an arbitrator’s opinion. See Roadway                  draws its essence from the CBA.
Package System, Inc. v. Kayser, 257 F.3d
287, 301 (3d Cir. 2001). However, we                          Simply stated, the Arbitrator’s
agree with the Leagues’ assertion that the            interpretation of the CBA was as follows:
District Court erred in stating that the              (1) Article VIII creates minimal
reasoning of the Arbitrator is entirely               protections from termination for umpires
irrelevant. See id. (holding that “a court            with more than five years of service; (2)
may conclude that an arbitrator exceeded              because the umpires at issue in this case
his or her authority when it is obvious               resigned, none were entitled to the
from the written opinion”); Newark                    protections of Article VIII in the first
Morning Ledger, 797 F.2d at 167 n.6                   instance regardless of the number of years
(holding that a court is not required “to             of service; (3) even though Article VIII
disregard what an arbitrator says in order            was not directly applicable in this case,
to justify what the arbitrator does”).                National League President Coleman
Nevertheless, we do not find this error to            invoked it in determining which nineteen
be essential to the court’s resolution of this        of the thirty-two final resignation
matter. We therefore reject the Leagues’              rescissions to accept (a decision that
invitation to use it as a basis for disturbing        essentially involved the “selection” of
the District Court’s confirmation of this             individuals from among the pool of
portion of the Award. At bottom, the                  resigned umpires, thereby arguably making
Leagues’ primary contention is that the               the appli cation of A rticle VIII
Award is inconsistent. More specifically,             appropriate); (4) once Article VIII was
they contend the Arbitrator employed                  invoked, Coleman was required to adhere
varying and questionable logic in first               to its terms in making his determinations
determining that Article VIII did not                 with respect to which rescissions to accept;
govern the dispute because the umpires                (5) adhering to Article VIII meant
had resigned (as opposed to being                     articulating a reason that bore “some
terminated), but then nevertheless                    relationship to the merit and skill of th[e]
requiring National League President                   umpire,” for each decision reached with
Coleman to employ the Article VIII skill              respect to the thirteen umpires not
and merit criteria appropriately and                  permitted to rescind their letters of
consistently once he chose to invoke it.              resignation; (6) because Coleman failed to
                                                      meet this standard with respect to the
        The Leagues’ argument is                      Darling Group, those umpires must be
unpersuasive. Regardless of whether                   reinstated; (7) because Coleman did meet
another interpretation of the CBA would               this standard with respect to the Davidson
make more sense, or whether we or the                 Group, the grievances of those umpires
District Court would reach a different                were denied; (8) however, because the
result if reviewing this case de novo, the            Nauert Group failed to qualify for this
Arbitrator’s reading is logical and clearly           protection in the first place, the members

                                                 21
of that group could essentially be fired at           result within a short period of time and at
will.                                                 relatively minimal expense. See, e.g.,
                                                      Matteson, 99 F.3d at 113 (noting “the
       Although we acknowledge that the               congressional policy of promoting speedy,
quality of the Arbitrator’s reasoning leaves          efficient, and inexpensive resolution of
something to be desired, we see no basis              labor grievances”); Remmey, 32 F.3d at
for judicial intervention. The Arbitrator’s           146 (noting that “the ‘twin goals of
interpretation is discernable, coherent, and          arbitration’” are “‘settling disputes
draws its essence from the CBA. Given                 efficiently and avoiding long and
the limited scope of our review, nothing              expensive litigation’”) (quoting Folkways
more is required.                                     Music Publishers, Inc. v. Weiss, 989 F.2d
108, 111 (2d Cir. 1993)). However, the
        In closing, we cannot help but note           possibility of receiving inconsistent or
that, at their core, many of the claims               incorrect rulings without meaningful
raised by both sides in this litigation               appellate review of the merits is one of the
amount to little more than requests for               risks such parties must accept when they
judicial review of the merits of the Award.           choose arbitration over litigation. Where,
We reiterate that such review is inimical to          as here, an award that is questionable
the public policy underlying the limited              nevertheless falls within the broad
role assigned to the federal courts in the            discretion granted to arbitrators, it must be
area of arbitration. See Pennsylvania                 confirmed.
Power II, 276 F.3d at 178 (“The rationale
for the court’s limited role is to ensure that        V. Conclusion
the federal policy of encouraging
arbitration of labor disputes is not                         For the reasons stated above, we
subverted by excessive court intervention             will affirm the final judgment of the
on the merits of an award.”); Remmey v.               District Court.
PaineWebber, Inc., 32 F.3d 143, 146 (4th
Cir. 1994) (“Limited judicial review is               Becker, Circuit Judge, dissenting.
necessary to encourage the use of
arbitration as an alternative to formal                      In my view, the dispute that the
litigation . . . . A policy favoring                  Arbitrator, the District Court, and the
arbitration would mean little, of course, if          majority of this panel go to such lengths to
arbitration were merely the prologue to               resolve was never arbitrable in the first
prolonged litigation.”).                              place. These tribunals are all agreed that
                                                      the umpires resigned – a mass resignation
       It is beyond question that arbitration         of a significant portion of the bargaining
proceedings are a valuable method of                  unit. None of the umpires was terminated
dispute resolution, as they offer a means             or discharged. As I see it, under these
by which parties may obtain a binding                 circumstances, there was no violation

                                                 22
either of the basic agreement or of the first   judgment of the District Court and remand
paragraph of Article VIII A that could          with directions to dismiss the complaint.
trigger the arbitration clause. Moreover,
even if one were to ignore the fact of the
resignations, the matter would still not be
arbitrable because as I read that clause, it
confers upon the League Presidents the
unfettered (“final and binding”) right to
discharge an umpire with five or more
years of service.13 The language could not
be clearer, and the exercise of conflating
the second paragraph of Article VIII A –
which deals with retention on the basis of
merit or skill, and the proscription against
discrimination or recrimination – with the
first paragraph of Article VIII A does not
carry the day because the first paragraph
deals with a wholly different situation – a
mass resignation.

        This result is not changed by the
standard of review. As I read the record,
Major League Baseball agreed to submit
the question of arbitrability to the
arbitrator while preserving its right to
challenge his determination. While this
converts our normal de novo standard of
review (of the arbitrability decision) into a
deferential one, see United Indus. Workers
v. Gov’t of V.I., 987 F.2d 162, 167-68 (3d
Cir. 1993), that does not change the result
because, in my opinion, the determination
that the dispute was arbitrable was
manifestly erroneous, and did not draw its
essence from the agreement. I therefore
respectfully dissent, and would vacate the



1.
  Any argument based on the five year
clause has dropped out of the case because
the umpires with less than five years
experience have settled.